         Case 3:19-cv-00370-LPR Document 42 Filed 08/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

 KATHERINE JONES MITCHELL, et al.                                        PLAINTIFFS



 v.                                Case No. 3:19-cv-00370-LPR



 RELIANCE HEALTH CARE INC., et al.                                     DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order that was entered in this matter on August 28, 2020, it is

CONSIDERED, ORDERED, and ADJUDGED that this case is REMANDED to the Circuit Court

of Mississippi County, Arkansas.

       IT IS SO ADJUDGED this 28th day of August 2020.



                                            ________________________________
                                            LEE P. RUDOFSKY
                                            UNITED STATES DISTRICT JUDGE
